IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JEFFREY SYNAN
Plaintiff,

V. Civil No. 18-1519

CREDIT ACCEPATANCE

CORPORATION and UNITED

TOWING SERVICE, LLC

Defendants.

\./\./\/\/v\/\/V\_/\./V

ORDER ON MOTION FOR REC()NSIDERATION

Presently before the Court is Plaintifi` s motion for reconsideration (ECF No. l4) of the
Court’s Order (ECF No. 13) granting Defendants’ motions to compel arbitration Plaintiff
correctly points out that because the Court determined that the parties’ dispute Was subject to
their arbitration agreement it Was error to dismiss Counts IV and V. Lloyd v. HOVENSA, LLC.,
369 F.3d 263, 269 (3d Cir. 2004). Accordingly, the following Order is hereby entered.

 

AND NOW, this 26th day of December, 2018, it is hereby ORDERED that the Court’s
December 18, 2018 Order (ECF No. 13) is hereby AMENDED as follows:

1. The following paragraph is stricken from the Order:

Plaintiff does not address and therefore implicitly concedes that
Defendant Credit Acceptance Corporation is correct in that the
common law claims asserted in Counts IV and V must be dismissed
as they are displaced by the UCC's comprehensive model statutory
seheme. Aecordingly, Counts IV and V of the Amended Complaint
are dismissed With prejudice

2. Counts IV and V of Plaintiff`s Amended Complaint are hereby
reinstated

/j/Xéu/w§\§` §<i//“M“W

Maiily,n J@?}I§cran
United States District Couit Judge

 

 

 

 

